DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions.

2.	An Examiner’s amendment to the Title of Invention appears below.

3.	In response to the reply filed on 02/15/2022, claims 1–22 are allowed.  Claims 21–22 are NEW.

The listing of claims in the reply represents the latest version of the claims in the application.


EXAMINER’S AMENDMENT
4.	Pursuant to MPEP § 606.01, the title has been changed to:

“Provisioning Resources for Monitoring Hosts Based on Defined Functionalities of Hosts.”

** End of EXAMINER’S AMENDMENT **


Reason for Allowance
The following is the Examiner’s statement of reasons for allowance: 

viewing it as a whole, specific to the recited limitations of:

“identifying one or more long-running processes amongst the two or more processes based on one or more criteria associated with long-running processes;
determining one or more priorities associated with the one or more long-running processes;
defining functionalities for at least a subset of the two or more hosts based on the one or more priorities; and
provisioning resources for monitoring at least the subset of the two or more hosts based on defining the functionalities for at least the subset of the two or more hosts.”

a.	At best, a first reference, O'Sullivan et al., US 2010/0299554 A1, teaches long running computer implemented processes are dynamically adapted to improve data consistency. A range of process steps in a long running computer implemented process is specified. Additionally, each of the computer-implemented process partners that are associated with the execution of the long running process are identified within the range of specified process steps. Monitoring information is also collected with regard to at least one identified process partner.

b.	A second reference, Levy et al., US 2017/0371748 A1, teaches creating selective snapshots of a database that is stored as one or more segments, wherein a segment comprises one or more memory pages.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C WU whose telephone number is (571)270-5906.  The examiner can normally be reached on Monday through Friday, 8:30 A.M. to 5:00 P.M.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


March 11, 2022